        Case 1:21-cr-00235-KPF Document 10 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                                21 Cr. 235 (KPF)

BRIAN MEJIA,                                               ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference scheduled for August 4, 2021, is ADJOURNED to

September 8, 2021, at 12:00 p.m.

      It is ORDERED that time is excluded under the Speedy Trial Act through

September 8, 2021. The Court finds that the ends of justice served by

excluding such time outweigh the interests of the public and the defendant in a

speedy trial because it will allow for the parties to continue plea discussions.

      SO ORDERED.

Dated: August 2, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
